UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7557



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OSCAR ANTONIO GRANDE, a/k/a Pantera,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:04-cr-00283-GBL)


Submitted: December 14, 2006              Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oscar Antonio Grande, Appellant Pro Se. Ronald Leonard Walutes,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Oscar Antonio Grande appeals from the district court’s

orders denying his motion to extend the appeal period in his

criminal case.     In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.   Fed.

R. App. P. 4(b)(1)(A).    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.    Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered judgment against Grande on

September 12, 2005.    Grande filed a “Motion for Delayed Appeal and

Appointment of Counsel” on April 30, 2006, and a “Motion of Leave

to File Late Defendant’s Notice of Appeal Nunc Pro Tunc” on

June 30, 2006.    Because Grande failed to file a motion or otherwise

obtain an extension of the appeal period, the district court denied

his motions.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See United States v. Grande, No. 1:04-cr-00283-GBL

(E.D. Va. filed May 22, 2006 & entered May 23, 2006).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             AFFIRMED



                                 - 2 -